Argued March 28, 1939; reargued October 4, 1939.
The six Judges who heard the re-argument being equally divided, the judgment* of the Superior Court is affirmed.
Judgment affirmed.
ORDER, PER CURIAM, UPON PETITION FOR REARGUMENT:
AND NOW, to wit, this 19th day of December, 1939, all of the Judges who heard this case upon consideration of it are of one mind that a reargument should be refused and the judgment of the Superior Court affirmed. The petition for reargument is therefore refused.
* Reported in 133 Pa. Super. 599. *Page 265